Order entered August 12, 2015




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01285-CV

                           ARUBA PETROLEUM, INC., Appellant

                                                V.

                                     LISA PARR, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-11-01650-E

                                            ORDER
       Because the reporter’s record has been filed, we DENY appellant’s July 29, 2015 motion

to abate appeal and remand as well as appellee’s requested relief in its August 4, 2015 response

to appellant’s motion that we (1) order the parties to alternative dispute resolution; (2) order

appellant to modify security; (3) submit the appeal without the reporter’s record.


                                                       /s/   CRAIG STODDART
                                                             JUSTICE